DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b)/2nd ¶:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 3, 10-13, and 16 is/are rejected under 35 U.S.C. 112(b)/2nd ¶ as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regard as the invention.
Claim 3, line 3 recites the limitation "the first radio signal antenna".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3, line 4 recites the limitation "the first radio signal antenna".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10, line 4 recites the limitation "the signal processor".  There is insufficient antecedent basis for this limitation in the claim.  This should read "--the radio-frequency signal processor-- to match the antecedent usage in lines 2-3.  It is noted that "the signal processor" is further recited in claim 11, line 2 and 
“We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”, Halliburton Energy Services Inc. v. M-I LLC., 85 USPQ2d 1654 at 1663.

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnston (US 2009/0204372 A1).
In regard to claim 1, Johnston discloses:
a receiving apparatus (Fig. 12B), 

also a first feed element and a second feed element (335, Fig. 3; Fig. 6; ¶40; antennas to left, Fig. 12B) [where the each dipole is the respective feed element], 
wherein the first feed element and the second feed element have different polarization-dependent sensitivities (¶43; RHCP and LHCP, Fig. 12B), 
wherein the antenna arrangement has a first radio signal line and a second radio signal line (330, Fig. 3; feed line between each antenna and its respective signal processing chain, Fig. 12B) [where the transmission for each dipole is the respective feed line], 
wherein the first radio signal line is designed to provide a radio signal received by the antenna arrangement as a first radio received signal (signal from first dipole, Fig. 6; signal along the top signal processing chain, Fig. 12B), and
 wherein the second radio signal line is designed to provide a further radio signal received by the antenna arrangement as a second radio received signal (signal from second dipole, Fig. 6; signal along the bottom signal processing chain, Fig. 12B); and 
a signal processing apparatus designed to determine a position of the radio receiver on the basis of the first radio received signal and the second radio received signal (processing to the right, Fig. 12B) [i.e. digital receiver channels, receiver processing, signal level ratio detector, and position processing].
In regard to claim 2, Johnston further discloses the first radio signal line and the second radio signal line are coupled to the at least one radio signal antenna (Fig. 6; Fig. 
In regard to claim 3, Johnston further discloses the antenna arrangement has a further radio signal antenna, wherein the first radio signal line is coupled to the first radio signal antenna, and wherein the second radio signal line is coupled to the second radio signal antenna (two antennas to the left of Fig. 12B) [where each antenna is coupled to a respective radio signal line].
In regard to claim 4, Johnston further discloses the signal processing apparatus is connected downstream of the receiving apparatus, and the signal processing apparatus is supplied with the first radio received signal via the first radio signal line and is supplied with the second radio received signal via the second radio signal line (signal processing apparatus to the right of Fig. 12B receiving signals from the two radio signal lines which receive signals from the receiving apparatus including the antennas to the left, Fig. 12B).
In regard to claim 5, Johnston further discloses the signal processing apparatus has antenna information about the polarization-dependent reception sensitivity of the first feed element and of the second feed element in order to use the first radio received signal and the second radio received signal to determine the polarization or polarization components of a radio signal received from the first feed element and the second feed element (¶50; ¶63).
In regard to claim 6, Johnston further discloses the signal processing apparatus is designed to use the antenna information to process the first radio received signal and 
In regard to claim 14, Johnston further discloses the signal processing apparatus is designed to measure the signal strength of the first radio received signal and of the second radio received signal (1270, Fig. 12A; Signal Level Radio Detector, Fig. 12B).
In regard to claim 15, Johnston further discloses the antenna arrangement has a multi-feed antenna designed to receive a plurality of radio signals having different polarizations and to provide the signal processing apparatus with a plurality of radio received signals (Fig. 6; ¶43-44).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston, as applied to claim 1, above.
In regard to claim 7, Johnston further discloses the signal processing apparatus is designed to split the first radio received signal and the second radio received signal into a plurality of digital signals (Digital Receiver Channels in each signal processing chain, Fig. 12B; ¶62) and to perform calculations for the plurality of digital signals in order to obtain position information for the radio receiver (¶62).
Johnston fails to explicitly disclose performing a propagation time calculation for the plurality of digital signals in order to obtain position information for the radio receiver.
	The Office takes Official Notice that one of ordinary skill in the art would have found it well known before the effective filing date of the invention to use the result of the time shifting of the signal code in ¶62 to determine the propagation time from the 
In regard to claim 8, Johnston further discloses the signal processing apparatus is designed to generate final position information from the position information by a temporal shift of individual digital signals from the plurality of digital signals (¶62) [where each digital channel will shift a digital signal corresponding to a particular individual satellite].

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lennen (US 6,154,173 A).
In regard to claim 1, Lennen discloses:
a receiving apparatus (30, Fig. 2), 
which has an antenna arrangement, wherein the antenna arrangement has at least one radio signal antenna for receiving radio signals (32, Fig. 2),  and 
also a first feed element and a second feed element (66, 68, Fig. 3), 
wherein the first feed element and the second feed element have different polarization-dependent sensitivities (col. 7, lines 1-20), 
wherein the antenna arrangement has a first radio signal line and a second radio signal line, wherein the first radio signal line is designed to provide a radio signal received by the antenna arrangement as a first radio received signal, wherein the second radio signal line is designed to provide a further radio signal received by the antenna arrangement as a second radio received signal (70, 72, Fig. 3); and

In regard to claim 9, Lennen further discloses the signal processing apparatus is designed to process the first radio received signal and the second radio received signal in sync (col. 6, lines 20-27; col. 8, line 56 to col. 9, line 14; col. 9, line 56 to col. 10, line 29).

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lennen, as applied to claim 1, above.
In regard to claim 10, Lennen further discloses:
a radio-frequency signal processor, that is connected downstream of the antenna arrangement and is connected upstream of the signal processing apparatus (34, 36, Fig. 2), 
wherein the signal processor is designed to process the first radio received signal and the second radio received signal in sync in order to supply the first radio received signal (col. 6, lines 20-27) and 
the second radio received signal in amplified (col. 7, lines 26-27) fashion to the signal processing apparatus.
Lennen fails to disclose the first received signal and the second received signal are filtered.
The Office takes Official Notice that one of ordinary skill in the art would have found it well known before the effective filing date of the invention to filter received 
In regard to claim 11, Lennen further discloses:
an intermediate-frequency signal processor (34, 36, Fig. 2) [where the radio-frequency signal processor and the intermediate-frequency signal processor are integrated together, which is encompassed by the claim since child claim 12 recites it]
is connected downstream of the radio frequency signal processor (where the input of each RF/IF is an IF signal, therefore the IF portion of the RF/IF must be after the RF portion) and
is connected upstream of the signal processing apparatus (34, 36 before 42, 44, 46, Fig. 2), which intermediate-frequency signal processor is designed to process the first radio received signal and the second radio received signal in order to shift the frequency of the first radio received signal and of the second radio received signal and to split them into a plurality of digital signals, before the plurality of digital signals is supplied to the signal processing apparatus (col. 7, lines 22-31 and 59-61).
In regard to claim 12, Johnston further discloses the signal processor and the intermediate-frequency signal processor are integrated in the signal processing apparatus (10, Fig. 1, 30, Fig. 2; col. 5, lines 13-15 and 41-42) [where 10 and 30 both refer to the positioning receiver, Fig. 3 shows that a positioning receiver (30) includes all three recited components, and Fig. 1 shows the positioning receiver (10).integrated together].


Claim(s) 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lennen, as applied to claims 11-12, above, and in further view of Johnston.
Johnston further discloses:
the first radio received signal and the second radio received signal each have a separate radio-frequency signal processor (34, 36, Fig. 2); 
the first radio received signal and the second radio received signal each have a separate intermediate-frequency signal processor (34, 36, Fig. 2); 
the processing of the first radio received signal and the second radio received signal by the signal processors and the processing of the first radio received signal and the second radio received signal by the intermediate-frequency signal processors is in sync (col. 6, lines 20-27).
Johnston fails to disclose each radio-frequency signal processor is separate from each intermediate-frequency signal processor.
Johnston teaches a radio receiver with each radio-frequency signal processor is separate from each intermediate-frequency signal processor (Fig. 12B) [where there are separate radio-frequency signal processors for each radio received signal (LNA & filter & preamp) and separate intermediate-frequency signal processors for each radio received signal and from the radio-frequency signal processors (Mixer, Analog IF amp and filters, Analog to digital converter).
Replacing the combined IF/RF signal processors with separate IF and RF signal processors is a simple substitution of one known, equivalent element for another to perform the same function and obtain predictable results.  Because both elements are known systems for processing IF and RF signals, it would have been obvious before the 


The following reference(s) is/are also found relevant:
	Kunysz (US 5,995,044 A), which teaches a receiver with an antenna arrangement with different polarization-dependent sensitivities for distinguishing whether the received radio signals were reflected and/or scattered before reception by the receiving apparatus (Fig. 1).
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648